DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Claims 1, 7 and 13 have been amended.  Claims 6, 12 and 18 have been canceled.  Claims 1-5, 7-11 and 13-17 are presented for examination, with claims 1, 7 and 13 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered. New ground of rejection is provided in view of the amendment filed on 08/22/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7, 10-11, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Guo et al., US 2014/0279837 (hereinafter “Guo”), in view of Zimmerman et al., US 2004/0226031 (hereinafter “Zimmerman”), and further in view of Coward et al., US 2007/0169017 (hereinafter “Coward”).


Regarding claim 1, Guo discloses, a computer-implemented method, the method comprising:
receiving, by a computer system, a statement to perform operations on data stored in a data storing application, the data including fields (e.g. schema fields, Guo: [0109] );
identifying a query language that is associated with a data store of the data storing application (e.g. An NLIDB module in the NLP engine 336 parses the natural language questions and translate them into more technical query languages such as SQL, etc. or, preferably, into the unified, SQL-like API described above that, in turn, is translated into underlying data engines' native query APIs, Guo:[0106].  The particular technique employed for a given conversion will depend on the nature of a source or first database storage format and a target or second database storage format, Guo:[0041]);
transforming the received statement into a query language specific statement for the data store of the data storing application (e.g. An NLIDB module in the NLP engine 336 parses the natural language questions and translate them into more technical query languages such as SQL, etc. or, preferably, into the unified, SQL-like API described above that, in turn, is translated into underlying data engines' native query APIs, Guo:[0106]); 
identifying at least one operation of the operations for performing an action that is not supported by the query language specific statement for the data store (e.g. for each statement in which the meta-property rdf:type is found, the conversion bridge 412 first extracts the object that identifies the class of a resource. Thereafter, the conversion bridge 412 conducts a search of all tables to identify a table having the same table name as the extracted class name. If no such table is found, the conversion bridge 412 searches for rdfs:domain and rdfs:range meta-properties related to the resource's class in the RDF data trying to determine the class's attributes, Guo:[0069] and [0024]);
Guo does not explicitly disclose:
obtaining a function from a function library external to the data store;
applying the function to the query language specific statement so that the query language specific statement is configured to perform the action; and
providing the query language specific statement to the data storing application for processing.
Zimmerman teaches:
obtaining a function from a function library external to the data store (e.g. a method for dynamically linking a dynamic library to an application program includes determining if the dynamic library resides on a computer system on which the application program is executing, if it is determined that the dynamic library does not reside on the computer system, the static library searches for and retrieves the dynamic library from an external resource, Zimmerman: [0005] and [0007]. The dynamic library has been interpreted as a function library); 
applying the function to the query language specific statement so that the query language specific statement is configured to perform the action (e.g. the application interface 40 of the static library 30 receives 52 a request by the application 28 to connect to a particular dynamic library.  In response to this request, the application interface 40 searches 54 the local disk for a DLL supporting this class object.  If the DLL is missing or determined to be the incorrect version (i.e., no supporting DLL is found), the static library downloads and attaches itself to the updated DLL, Zimmerman: [0023]-[0025]); and 
providing the query language specific statement to the data storing application for processing (e.g. the static library retrieves the updated DLL by opening an HTTP connection to a predefined URL (at which the updated DLL is stored) via the Internet access module 46, downloads the updated DLL from the Web server 14 and places the updated DLL in the shared folder. It attaches to the updated DLL (using the same process as earlier described). The application interface 40 then transfers calls directed to a method within the object on to the DLL interface 42, which passes the calls on to the updated DLL 32'(now DLL 32, once stored on the user's machine), Zimmerman: [0025] and [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify knowledge capture and discovery system as disclosed by Guo to include Method of dynamically appending a library to an actively running program as taught by Zimmerman to hide the repairing mechanism from the calling application and allow the replacement of the DLLs to occur without the application's knowledge.
Guo in view of Zimmerman does not explicitly disclose:
the function being in a second language other than a first language of the query language specific statement, the function comprising at least one substitute operation that is configured to perform one or more different actions than the action that is not supported by the query language specific statement for the data store, wherein performing the one or more different actions by the substitute operation causes an equivalent result as performing the action that is not supported.
Coward teaches:
the function being in a second language other than a first language of the query language specific statement, the function comprising at least one substitute operation that is configured to perform one or more different actions than the action that is not supported by the query language specific statement for the data store, wherein performing the one or more different actions by the substitute operation causes an equivalent result as performing the action that is not supported (e.g. the present invention provides a system that facilitates translating a complex source code in a first programming language to an equivalently functioning program in a second programming language by using translation library, Coward: [0009], [0028], [0041]-[0044], Figs 1-2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify knowledge capture and discovery system as disclosed by Guo in view of Zimmerman to include method and apparatus for translating an application programming interface call as taught by Coward to provide run-time support for a system that performs run-time interpretation of computer programs.


Regarding claim 4, Guo further discloses, wherein the function changes the format of a data element (e.g. These rules are designed such, when a data pattern satisfies a given rule's conditions, the need to transform data from one storage format to another, either partially or in the whole, is detected. That is, predefined transformation rules permit the controller 302 to decide whether certain data can be transformed; if it can be transformed, the controller 302 initiates a transformation process that iterates through the original data (i.e., stored in the first data storage format) and creates new data in the targeted or second data storage format, Guo: [0031]).

Regarding claim 5, Guo further discloses, wherein the statement is a SQL statement and the data storing application is a NoSQL database (e.g. the single interface may support common operations expressed in a format that is not dependent upon any one database storage format. For example, the controller 302 may provide a unified API for end users to manage data using a JSON-based, Structured Query Language (SQL)-like API. The SQL-like APIs facilitates communication with both external and internal users of the system 300, particularly in that it bridges the strict and rigid relational database requirements to the relatively loose and flexible NoSQL database requirements, thereby enabling traditional developers to enjoy the benefits of a NoSQL database or multiple databases without going through a steep learning curve, Guo: [0027]).

Claims 7 and 10-11 recited a non-transitory computer storage medium that has similar subject matters as of claims 1 and 4-6.  Therefore, claims 7 and 10-11 have been rejected by the same reasons indicated in claims 1 and 4-6.

Claims 13 and 16-17 recited a system that has similar subject matters as of claims 1 and 4-6.  Therefore, claims 13 and 16-17 have been rejected by the same reasons indicated in claims 1 and 4-6.


Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Zimmerman, Coward, and further in view of Sthanikam et al., US 2010/0306220 (hereinafter “Sthanikam”).

Guo does not explicitly disclose limitation of claim 2.
Regarding claim 2, Sthanikam teaches, wherein the function accepts multiple inputs and produces a single output (e.g. An aggregation function is one that takes multiple inputs and generates a single output such as SUM, COUNT, MIN, MAX, and XMLAGG, Sthanikam: [0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify knowledge capture and discovery system as disclosed by Guo in view of Zimmerman and Coward to include Efficient Way To Evaluate Aggregations On XML Data Using Path-Based Row Sources as taught by Sthanikam to provide increasing the performance of querying binary-encoded XML data stored in an object-relational database while keeping the benefits that the database management system provides.

Claims 8 and 14 have similar subject matters as of claim 2.  Therefore, claims 8 and 14 have been rejected by the same reasons indicated in claim 2.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Zimmerman and Sthanikam , and further in view of Mazoue, US 2014/0258341 (hereinafter “Mazoue”).

Guo does not explicitly disclose limitation of claim 3.
Regarding claim 3, Mazoue teaches, wherein the function changes the value of a data element absent changing the type of the data element (e.g. a default can include determining the regional settings as the regional settings of a computing device that is executing an application (e.g., the application 106). In some implementations, the regional language can be manually changed by a user and can be used during the identification of the data types. In some implementations, one or more of the numeric settings, the language and the date/time format can be manually entered by a user, Mazoue: [0036]-[0038]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify knowledge capture and discovery system as disclosed by Guo in view of Zimmerman, Coward and Sthanikam to include automatic file structure and field data type detection as taught by Mazoue to provide enable automatic detection of data structure and field types of the data source to enable one or more applications to consume the data source.

Claims 9 and 15 have similar subject matters as of claim 3.  Therefore, claims 9 and 15 have been rejected by the same reasons indicated in claim 3.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        9/9/2022